                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 PAUL CLINE, et al.,                                :
                                                    :       Case No. 5:18CV00258
                          Plaintiffs,               :
                                                    :
         v.                                         :       Judge John R. Adams
                                                    :
 DART TRANSIT COMPANY, et al.,                      :
                                                    :      ORDER AND DECISION
                          Defendants.               :


       This matter is before the Court on the motion for summary judgment of Defendants Dart

Transit Company (“Dart”) and Susan Priest Richlak, as Administrator for the Estate of Richard

M. Thompson, Jr. (collectively, “Dart”). (Doc. 55.) Plaintiffs Paul and Jeanine Cline have

opposed the motion. The motion is thus ripe for review. Having considered the evidence and

the parties’ arguments, the Court finds that there is no genuine issue of material fact for a jury to

decide, and hereby ORDERS that Dart’s motion for summary judgment is GRANTED.

                                I.      FACTUAL BACKGROUND

       This lawsuit arises out of an accident that occurred on December 21, 2016, between two

commercial motor vehicles: one operated by Plaintiff Paul Cline and the other operated by

Richard Thompson, Jr. (Comp., Doc. 1-1, ¶6.) Mr. Thompson suffered a heart attack while

driving, which caused his vehicle to cross the highway median and strike Plaintiff’s vehicle.

(Stipulation, Doc. 51, ¶ 1; CMC Transcript, Doc. 27, PageID #166.) Mr. Thompson was an

independent contractor driving under the motor carrier authority of Dart Transit Company.

(Answer, Doc. 5, ¶ 14.)

       At the time of the accident, Mr. Thompson was medically certified to operate a
                                              1
commercial motor vehicle. (Randy Luckow Dep., p. 81.) Mr. Thompson had obtained a

Medical Certificate (aka “DOT card” or “medical card”) on October 4, 2016, which medically

cleared him to operate commercial motor vehicles for one year. (Id.) Mr. Thompson’s medical

examination was performed by an outside medical professional who is listed on a national

registry, in compliance with applicable regulations. (Id. p. 25-26, 122.)

       Earlier in the year, in August 2016, Mr. Thompson had a medical issue that was reported

to Dart as a heart attack. (Id. p. 41, 45.) Dart placed him on a safety hold during this period of

recovery, which lasted several weeks. (Id. p. 44.)

       Before Mr. Thompson could resume operation of a vehicle under Dart’s authority, Dart

required him to undergo a new DOT physical with a nationally-registered medical examiner of

his choice. (Id. p. 25-26.) In reviewing Mr. Thompson’s new medical certification credentials,

Dart ensured that Mr. Thompson disclosed the prior heart attack to his medical examiner. (Id. p.

133-34.) Dart representative Randy Luckow, Vice President of Safety, explained the process

during his deposition as follows:

               A.     ***[W]hen we know that a driver is off for some
                      reason, we want to make sure that he is reporting
                      that to the medical examiner who’s giving him his
                      medical card.

               Q.     And why is that important?

               A.     Because we knew that there was something there.
                      We’re not doctors. You know, we don’t – we can’t
                      diagnose. We can’t prescribe. We can’t do any of
                      that. We’re not – we’re not trained to do that.
                      You know, we know enough that, you know, hey, if
                      something happened with a driver, we wanted to get
                      him checked out. It’s worth it to us to pay for
                      another DOT physical and get this checked out, and
                      make sure that they can do the assessment.
                      They’re the medical experts. They can do the
                                               2
                      assessment. Let’s make sure he’s just listing
                      whatever it is that he’s been treated for. And let
                      the medical doctors do their thing.

(Id. p. 125-126.)

       On October 4, 2016, Mr. Thompson presented to Nathaniel Franley, M.D., at Ashtabula

County Medical Center for his medical examination. (Id. p. 123, and Medical Examiner’s

Certificate, DART_000357, within Luckow Dep. Ex. 1.) Dr. Franley is a DOT medical

examiner listed on the National Registry and not affiliated with Dart. (Id. p. 122, and National

Registry confirmation, DART_000358 through DART_000359, within Luckow Dep. Ex. 1.)

       Mr. Thompson informed Dr. Franley that he had suffered a heart attack. (Id. p. 123,

DART_00030 – DART_000363, within Ex. 1.) On the patient medical history form Mr.

Thompson submitted to Dr. Franley, Mr. Thompson clearly and unambiguously circled “heart

attack” on an enumerated list of current or prior medical conditions. (Id.) Mr. Thompson also

plainly wrote “They said i had a Heart Attack [sic]” in a section where he was asked to explain

his medical conditions. (Id.) Upon examination, Dr. Franley certified Mr. Thompson to drive

commercial motor vehicles for one year. (Id. p. 81; DART_000357.)

                              II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), the Court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” The party moving for summary judgment may satisfy its

burden under Rule 56 in either of two ways: (1) “submit affirmative evidence that negates an

essential element of the nonmoving party's claim,” or (2) “demonstrate to the Court that the

nonmoving party's evidence is insufficient to establish an essential element of the nonmoving

party's claim.” Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986).
                                                 3
        A movant is not required to file affidavits or other similar materials negating a claim on

which its opponent bears the burden of proof, so long as the movant relies upon the absence of

the essential element in the pleadings, depositions, answers to interrogatories, and admissions on

file. Id. Likewise, the moving party's burden of production “may be discharged by ‘showing’—

that is, pointing out to the district court—that there is an absence of evidence to support the

nonmoving party's case.” Id. at 325.

        In reviewing summary judgment motions, this Court must view the evidence in a light

most favorable to the non-moving party to determine whether a genuine issue of material fact

exists. Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); White v. Turfway Park Racing Ass'n.,

909 F.2d 941, 943–44 (6th Cir.1990). A fact is “material” only if its resolution will affect the

outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Determination of whether a factual issue is “genuine” requires consideration of the applicable

evidentiary standards. Thus, in most civil cases the Court must decide “whether reasonable jurors

could find by a preponderance of the evidence that the [non-moving party] is entitled to a

verdict.” Id. at 252.

        Summary judgment is appropriate whenever the non-moving party fails to make a

showing sufficient to establish the existence of an element essential to that party's case and on

which that party will bear the burden of proof at trial. Celotex, 477 U.S. at 322. Moreover, “the

trial court no longer has a duty to search the entire record to establish that it is bereft of a genuine

issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir.1989)

(citing Frito–Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C.Cir.1988)). The non-moving

party is under an affirmative duty to point out specific facts in the record as it has been

established which create a genuine issue of material fact. Fulson v. Columbus, 801 F. Supp. 1, 4
                                                4
(S.D. Ohio 1992). The non-movant must show more than a scintilla of evidence to overcome

summary judgment; it is not enough for the non-moving party to show that there is some

metaphysical doubt as to material facts. Id.

       The Court now turns to the merits of Dart’s summary judgment motion. Applying the

Rule 56 standard articulated above, the Court finds that no genuine issue of material fact remains

for a jury to decide, such that summary judgment is appropriate.

                                      III.     DISCUSSION

       Dart argues that the “sudden medical emergency” doctrine is a complete bar to Plaintiffs’

negligence claims. The Court agrees.

       As articulated by the Supreme Court of Ohio, the sudden medical emergency doctrine

provides that when “the driver of an automobile is suddenly stricken by a period of

unconsciousness which he has no reason to anticipate and which renders it impossible for him to

control the car he is driving, he is not chargeable with negligence as to such lack of control.”

Roman v. Estate of Gobbo, 99 Ohio St.3d 260, 2003-Ohio-3655, 791 N.E.2d 422, paragraph one

of the syllabus (2003) (quoting Lehman v. Haynam, 164 Ohio St. 595, 59 O.O. 5, 133 N.E. 2d

97, paragraph two of the syllabus (1956)). The sudden medical emergency doctrine is a

complete bar to a negligence claim. Roman, 2003-Ohio-3655 at ¶ 1; Lehman, 164 Ohio St. at

600.

       The sudden medical emergency doctrine is a broad defense, not a narrow one. See id.

It is not limited to only those drivers with no history whatsoever of the illness that caused the

unconsciousness. Roman¸ 2003-Ohio-3655 at ¶ 52. Instead, the expansive doctrine simply

inquires “whether the defendant driver should have been driving at all.” Id. at ¶ 51.

       The determination of whether a commercial truck driver should be driving at all “falls
                                            5
within the province of the DOT [U.S. Department of Transportation].” Hensley v. United

Parcel Services, Inc., 2014 WL 903166 1, 3 (W.D.N.C. Mar. 7, 2014); see also Harris v. P.A.M.

Transport, Inc., 339 F.3d 635, 638 (8th Cir. 2003) (driver fitness falls squarely within the

regulatory scheme and substantive expertise of DOT). Congress delegated to the Secretary of

Transportation the authority to prescribe driver qualifications for commercial truck drivers. See

49 U.S. C. § 31102(b)(1). Pursuant to this authority, the DOT promulgated the Federal Motor

Carrier Safety Regulations (“FMCSRs” or “FMCSA regulations”), under which a person “shall

not drive a commercial motor vehicle” without a “medical examiner’s certificate that [the

person] is physically qualified.” 49 C.F.R. § 391.41(a). Specifically, “the medical examiner is

required to certify that the driver does not have any physical, mental, or organic condition that

might affect the driver’s ability to operate a commercial motor vehicle safely.” 49 C.F.R. §

391.43(f). A driver is physically qualified if, among other things, he has “no current clinical

diagnosis of myocardial infarction, angina pectoris, coronary insufficiency, thrombosis, or any

other cardiovascular disease of a variety known to be accompanied by syncope, dyspnea,

collapse, or congestive cardiac failure.” 49 C.F.R. 391.41(b)(4) (emphasis added).

       When motor carriers need to determine whether a driver is physically qualified to operate

a commercial motor vehicle, they are “entitled to rely on medical determinations made by

medical professionals[.]” Green v. Pace Suburban Bus, 2004 WL 1574246 (N.D. Ill. Jul. 12,

2004); Michael v. City of Troy Police Dept., 808 F.3d 304, 307 (6th Cir. 2015) (“An employer’s

determination that a person cannot safely perform his job functions is objectively reasonable

when the employer relies upon a medical opinion that is itself objectively reasonable.”);

Campbell v. Fed. Exp. Corp., 918 F. Supp. 912, 918 (D. Md. 1996) (motor carriers are entitled to

rely on medical professionals’ determinations).
                                                  6
       Moreover, as Dart argues, motor carriers who second guess the medical examiner’s

certification, or who otherwise require certain drivers to undergo additional medical testing,

potentially violate the Americans with Disabilities Act (“ADA”). Absent evidence of current

performance problems or observable evidence suggesting that a particular employee will pose a

direct threat, employers can require periodic medical examinations of employees in only two

instances: (1) where the employees are in positions affecting public safety, such as police

officers and firefighters; or (2) when the medical examinations are required or necessitated by

other law or regulation (e.g., Federal Aviation Administration and Department of Transportation

medical certifications, Occupational Safety and Health Act standards) Jackson v. Regal Beloit

America, Inc., 2018 WL 3078760, *8 (E.D. Ky. Jun. 21, 2018) (quoting EEOC Guidance, Part

D.18, 21); see also Nichols v. City of Mitchell, 914 F.Supp.2d 1052, 1061 (D.S.D. 2012) (“where

an employer develops a suspicion regarding the employee’s health, but has no justified concern

about employee’s ability to perform her job, the ADA prevents the employer from requiring the

employee to submit to a medical examination.”) The medical certification process established

by the DOT allows motor carriers to simultaneously ensure that their drivers are physically

qualified to drive and adhere to the requirements of the ADA. See generally Albertson’s, Inc. v.

Kirkingburg, 527 U.S. 555, 119 S.Ct. 2162, 144 L.Ed.2d 518 (1999).

       Here, it is undisputed that Mr. Thompson was medically certified to drive on the date of

the accident, December 21, 2016. Mr. Thompson obtained his medical certification on October

4, 2016, and was not required to obtain another certification until October 4, 2017. (Luckow

Dep. p. 77.) Consistent with the regulations and case law discussed above, Dart appropriately

relied on the informed results of his DOT medical examination to determine that Mr. Thompson

was physically qualified to drive. (Id. p. 125-26.) There is no evidence that either Mr.
                                                7
Thompson or Dart were aware of any medical issues after Mr. Thompson resumed operation in

October 2016 that would have prompted the need for additional medical testing. Thus, had Dart

required Mr. Thompson to undergo additional medical testing or monitoring, it appears that this

would have been in violation of the ADA. In any event, neither Dart nor Mr. Thompson had

any reason to believe on December 21, 2016, that a heart attack was imminent.

       Even when a defendant driver has a medical history that suggests a heart attack could

occur, Ohio Courts have granted and affirmed summary judgment based on the sudden medical

emergency defense. Indeed, in Boyd v. Helman, the defendant driver suffered from an acute

myocardial infarction, which caused him to lose consciousness and his vehicle to veer left,

crossing the center o f the roadway and colliding with the plaintiff’s vehicle. 2011 WL 486845,

2011-Ohio-442, ¶ 4 (Ohio App. Feb. 11, 2011). The defendant driver was 77 years old and had

several risk factors for coronary artery disease, including his age, high blood pressure, borderline

high cholesterol, and weight. Id. at ¶ 5. The driver had been taking blood pressure medication,

but it did not decrease his blood pressure. Id. The driver had refused to take Statin drugs

suggested by his physician to lower his cholesterol levels. Id. An EKG a few years before the

accident revealed that the driver had suffered from Premature Ventricular Contractions because

every third heartbeat was irregular. Id. Nonetheless, the trial court granted the defendant

driver’s motion for summary judgment based on the sudden medical emergency defense. Id. ¶

1. The appellate court affirmed, explaining that “[w]hile [the defendant driver] may have

known that he had risk factors for heart disease, neither he nor anyone else could predict that a

myocardial infarction was imminent.” Id. at ¶ 8. See also Fitas v. Estate of Baldridge, 102

Ohio App. 3d 365, 657 N.E.2d 323 (Ohio App. 1995) (affirming summary judgment based on

sudden medical emergency defense when it was undisputed that defendant had a heart attack
                                            8
while driving, and that the driver could not have reasonably anticipated the heart attack based on

his history, which included bypass surgery).

        Here, as in Boyd, there is no evidence that the heart attack Mr. Thompson sustained on

December 21, 2016 was imminent. No one, including the DOT-certified medical examiner who

cleared Mr. Thompson to drive commercial motor vehicles, predicted a heart attack was

imminent. As discussed, Dart was entitled to rely on the medical certification issued in October

2016. Mr. Thompson returned to work with no medical restrictions. Because Mr. Thompson

had been cleared to drive by the DOT-certified medical examiner, the heart attack he sustained

behind the wheel was sudden and unanticipated. Accordingly, the sudden medical emergency

doctrine bars Plaintiffs’ negligence claims, and summary judgment in favor of Dart is warranted

with respect to the negligence claim against Mr. Thompson’s estate (First Cause of Action).

        None of Plaintiffs’ arguments to the contrary are persuasive. To the extent Plaintiffs

claim they need additional discovery to learn whether the DOT-certified medical examiner, Dr.

Franley, was adequately informed of Mr. Thompson’s heart attack, that request is baseless. As

discussed, Mr. Thompson clearly and unambiguously disclosed that his medical history included

a heart attack. The Court permitted the parties to conduct discovery on liability issues, and

particularly the sudden medical emergency defense. The parties conducted this discovery, and

the undisputed evidence is that after his August 2016 heart attack, Dart ensured that Mr.

Thompson presented to a nationally recognized DOT medical examiner before returning to work,

and that Mr. Thomson disclosed his prior heart attack to the examiner. No additional discovery

is required.

        Plaintiffs, without evidence, also request additional discovery based on an unfounded

suspicion that Mr. Thompson sustained a third heart attack between the one in August 2016 and
                                               9
the one on December 21, 2016, which caused the subject accident. Plaintiffs’ vague and

tortured argument arises out of an abbreviated remark in the Coroner’s Report prepared after

Thompson’s fatal heart attack on December 21, 2016. However, the coroner’s report lists only a

single event in a subsection titled “Acute and subacute myocardial infarctions.” The report

indicates only one “Transmural myocardial infarction (approximately 3+ weeks).” The

indicated time span, of more than three weeks prior, would include August 2016, when

Thompson had his first heart attack. There is simply no evidence apart from bald speculation

that Mr. Thompson suffered a third heart attack between August 2016 and the fatal attack in

December 2016. Plaintiffs’ unsupported references to the mere possibility that third attack

occurred are not enough to warrant additional discovery, or to survive summary judgment. See

Arendale v. City of Memphis, 519 F.3d 587, 605 (6th Cir. 2008) (a plaintiff cannot survive

summary judgment based on conjecture or conclusory allegations).

       Further, Plaintiffs have mistakenly relied on three cases in their opposition to summary

judgment (Eck, Genesis, Garret) for the false proposition that courts do not rely on U.S. DOT

medical certification cards because, among other things, drivers may not disclose relevant

medical information to the certifying physician. (Doc. 63, Page ID #26986). The Eck case

involves a motion for leave to amend a complaint, not a motion for summary judgment, and does

not address the reliability of a medical certification card. 2006 WL 2583573 at *1 (E.D. Penn.

Sept. 5, 2006). The Genesis case does not involve a medical certification, but rather involves

drug test results, and has nothing to do with reliance on medical certification. 1998 WL 246433

at *2, ¶ 18 (N.D. Ill. Apr. 30, 1998). As for Garrett, the issue presented was whether the

medical examiner would have certified the driver had he known about prescription medications

that the driver failed to disclose. Here, as discussed above, the information in question (the
                                                 10
August 2016 heart attack) was in fact disclosed to the medical examiner, and speculation about

what the medical examiner did with that information is insufficient to avoid summary judgment.

Moreover, the Court notes that Plaintiffs present no caselaw whatsoever in which summary

judgment based on the sudden medical emergency doctrine was denied.

       Further, Plaintiffs’ request for more information about the corporate relationship between

Dart and Highway Sales, Inc. is unavailing, as it could not create in issue of fact for a jury to

decide. It is well-established that motor carriers are “entitled to rely on medical determinations

made by medical professionals” when they are determining a driver’s physical qualification to

operate a commercial motor vehicle. Green, 2004 WL 1574246 (N.D. Ill. Jul. 12, 2004);

Michael; 808 F.3d at 307 (6th Cir. 2015). Plaintiffs do not present any meritorious arguments to

the contrary, nor do they present evidence to contradict that the heart attack Mr. Thompson

suffered behind the wheel on December 21, 2016 was sudden and unanticipated. Discussions

between Mr. Thompson and someone named “D. Goddard” in August or September 2016 could

not possibly alter this fact. The corporate relationship between Dart and Highway Sales, Inc. is

immaterial. No amount of additional discovery on these points could yield a genuine issue of

material fact sufficient to defeat summary judgment.

       Finally, Plaintiffs’ attempt to address whether Dart would have run afoul of the ADA if

Dart had required more than the DOT examiner’s certification before allowing Mr. Thompson to

drive is irrelevant and inapplicable. (See Doc. 63, PageID # 2701.) Part 391.47 of the Federal

Motor Carrier Safety Regulations outlines a procedure whereby an application is filed to resolve

conflicts between two or more medical evaluations of a commercial driver. 49 C.F.R. § 391.47.

In the present case, there were no conflicting medical evaluations and there was no application to

resolve a non-existent conflict. This regulation simply has no application to the present case,
                                                11
and Plaintiffs’ argument is untenable.

       Here, the undisputed evidence is that Mr. Thompson was medically certified to operate

commercial motor vehicles, after disclosing his August 2016 heart attack to the DOT medical

examiner. As discussed, Dart was permitted to rely on this certification. Under these

circumstances, Mr. Thompson’s December 2016 heart attack was unforeseeable, and the sudden

medical emergency doctrine applies. This doctrine serves as a complete bar to Plaintiffs’

negligence claims contained in Plaintiffs’ First Cause of Action. No amount of additional

discovery could generate a genuine issue of material fact for a jury to decide. Thus, summary

judgment is proper on Plaintiffs’ cause of action in negligence.

       Plaintiffs agree that summary judgment as to Plaintiffs’ First Cause of Action warrants

summary judgment with respect to the balance of the complaint (Second through Fifth Causes of

Action), as the remaining claims are derivative. Therefore, summary judgment is awarded to

Defendants on all claims presented in the complaint.




                                                12
                                    IV.     CONCLUSION

       For the reasons stated, the sudden medical emergency doctrine bars Plaintiffs’ complaint

in negligence, and compels summary judgment in favor of Dart. Plaintiffs’ remaining causes of

action are derivative of their negligence claim, and are thus also subject to summary judgment.

Accordingly, the Court hereby ORDERS that Dart’s motion for summary judgment on the

complaint (Doc. 55) is GRANTED.

IT IS SO ORDERED.

                                              _s/John R. Adams__________________________
                                              JOHN R. ADAMS
                                              UNITED STATES DISTRICT JUDGE
DATED: 3/20/2019




                                               13
